[Letterhead of Pall Corporation] January 19, 2011 VIA EDGAR Mr. John Cash Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549-0404 Re: Pall Corporation Form 10-K for the Fiscal Year Ended July 31, 2010 Filed September 28, 2010 Form DEF14A Filed November 10, 2010 File No. 1-04311 Dear Mr. Cash, I am responding to your letter dated December 21, 2010 concerning Pall Corporation’s (the “Company”) filing referenced above. Note that each number below corresponds to the number assigned each comment in your letter. FORM 10-K FOR THE FISCAL YEAR ENDED JULY 31, 2010 Item 9A. Controls and Procedures. page 44 Disclosure Controls and Procedures, page 44 Comment 1. We note your disclosure that your chief executive officer and chief financial officer concluded that your disclosure controls and procedures are effective "to ensure that information required to be disclosed in the reports that it files or submits under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms." This description appears to be based on the definition of disclosure controls and procedures set forth in Rules 13a-15(e) and 15d-15(e) under the Exchange Act. As described, however, this description does not fully conform to the two-part definition set forth in those rules. Please confirm, if true, that the conclusion regarding effectiveness is based on the full definition of disclosure controls and procedures set forth in the applicable rules. Alternatively, you may simply state in future filings, without repeating the definition, that your certifying officers concluded on the applicable dates that your disclosure controls and procedures were or were not effective. Please also comply with this comment in future filings, as appropriate. Response: The Company confirms that the conclusion regarding the effectiveness is based on the full definition of disclosure controls and procedures set forth in the applicable rules. Additionally, the Company had revised the language in its Form 10-Q for the quarterly period ended October 31, 2010, and will continue to do so in future filings, to state that the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective, without repeating the definition. Comment 2. We note the qualification on page 46 that "any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions." It appears that this qualification applies to all of your control systems, including disclosure controls and procedures. Please confirm to us that your disclosure controls and procedures are designed to provide reasonable assurance of achieving their stated objectives and that your chief executive officer and chief financial officer concluded that your disclosure controls and procedures are effective at the reasonable assurance level. Please also comply with this comment in future filings, as appropriate. Response: The Company confirms that its disclosure controls and procedures are designed to provide reasonable assurance of achieving their stated objectives and that its chief executive officer and chief financial officer concluded that the Company’s disclosure controls and procedures are effective at the reasonable assurance level. In future filings, the qualification noted in comment 2 above will be removed. Definitive Proxy Statement on Schedule 14A Compensation Discussion and Analysis, page 24 Comment 3. We note that you target certain elements of compensation and total compensation between the 50th and the 75th percentile. Please revise in future filings to disclose for each named officer the targeted and actual percentiles for each element of compensation and total compensation. Please show us in your supplemental response what the revisions would have looked like for fiscal 2010. Response: The Company confirms that in future filings it will disclose the targeted and actual percentile for each element of compensation and total compensation for each of its named executive officers. Such disclosure as applied to fiscal 2010 would be as set forth below. Please note that capitalized terms used below and not otherwise defined shall have the meaning ascribed to such terms in the Company's 2010 Proxy Statement. 2 The Company’s compensation philosophy is to target named executive officer compensation levels within a broad range bound by the 50th and 75th percentiles of our peer group. Within this range, the actual positioning of compensation for each of our named executive officers is subject to compensation committee discretion. Individual pay positioning is influenced by qualitative factors such as individual performance, succession planning, historical compensation, tenure, job experience, and retention concerns. At least once annually, the compensation committee reviews, evaluates and adjusts named executive officer compensation levels to ensure that they remain aligned with this policy. The following information provides further detail related to the targeted and actual positioning of named executive officer compensation, by each component of pay separately and in the aggregate. Base Salaries In accordance with the compensation philosophy approved by the compensation committee, named executive officer base salaries are targeted between the 50th and 75th percentiles of the peer group. As the table below indicates, fiscal year 2010 base salaries fell short of this range for three of our NEOs. For Ms. Marino, who fell the furthest below the range because of her recent promotion, the compensation committee increased fiscal year 2011 base salary to a level that brought her up to the 50th percentile of the peer group. In order to bring base salaries further in line with its philosophy, the compensation committee may consider further base salary increases for the named executive officers at future meetings. Peer Group Peer Group Pall Named Pall 50th Percentile 75th Percentile Percentile of Executive Officer Position Base Salary Base Salary * Base Salary * Peer Group Eric Krasnoff Chairman, CEO & President 71 st Lisa McDermott CFO & Treasurer 28 th Donald Stevens Former President, COO & Pres-Industrial 63 rd Roberto Perez Chief Operating Officer 46 th Sandra Marino SVP, General Counsel & Corp. Secretary 12 th * Peer group data based on analysis conducted by Towers Watson prior to the July 16, 2009 meeting of the compensation committee. Annual Incentive Bonus The Company provides its named executive officers the opportunity to earn annual cash incentive awards under our Bonus Plan. The maximum amounts that can be earned under this plan are expressed as a percentage of base salary. They are as follows: Mr. Krasnoff – 150%; Ms. McDermott – 105%; Mr. Stevens – 112.5%, Mr. Perez – 105%; and Ms. Marino – 105%. Bonuses are only earned if our return on equity meets or exceeds performance goals approved by the compensation committee at the beginning of each fiscal year. 3 As illustrated in the table below, the maximum compensation payable to our named executive officers under the Bonus Plan is considerably lower than the maximum amounts payable under the annual incentive programs of our peer group. Pall Peer Group Peer Group Pall Named Maximum 50th Percentile 75th Percentile Percentile of Executive Officer Position Bonus Max Bonus * Max Bonus * Peer Group Eric Krasnoff Chairman, CEO & President 19 th Lisa McDermott CFO & Treasurer 26 th Donald Stevens Former President, COO & Pres-Industrial 31 st Roberto Perez Chief Operating Officer 37 th Sandra Marino SVP, General Counsel & Corp. Secretary 36 th * Peer group data based on review of maximum bonus percentages conducted by Towers Watson prior to the January 20, 2010 meeting of the compensation committee. In fiscal year 2010, the Company exceeded the maximum R.O.E. target set forth by the compensation committee under the Bonus Plan, resulting in maximum payouts to our named executive officers. Even at this maximum achievement level, our actual bonus payouts remained below the 70th percentile of our peer group, and in line with our compensation philosophy, for all named executive officers. Pall Peer Group Peer Group Pall Named Actual 50th Percentile 75th Percentile Percentile of Executive Officer Position Bonus Actual Bonus * Actual Bonus * Peer Group Eric Krasnoff Chairman, CEO & President 57 th Lisa McDermott CFO & Treasurer 66 th Donald Stevens Former President, COO & Pres-Industrial 62 nd Roberto Perez Chief Operating Officer 63 rd Sandra Marino SVP, General Counsel & Corp. Secretary 68 th * Peer group data based on analyses conducted by Towers Watson prior to the July 16, 2009 and January 20, 2010 meetings of the compensation committee. Total Cash Compensation The compensation committee believes that total cash compensation levels for the named executive officers should be between the 50th and 75th percentiles of the peer group when our performance is strong and maximum bonuses are earned. As the table below illustrates, fiscal year 2010 bonuses were earned at maximum achievement level, which resulted in total cash compensation levels between the 57th and 64th percentiles of the peer group for each of our named executive officers. If bonuses had been earned at less than maximum, total cash compensation levels would have been near or below the peer group median. Pall Peer Group Peer Group Total Cash 50th Percentile 75th Percentile Pall Named Compensation Actual Actual Percentile of Executive Officer Position (at max bonus payout) Total Cash * Total Cash * Peer Group Eric Krasnoff Chairman, CEO & President 61 st Lisa McDermott CFO & Treasurer 59 th Donald Stevens Former President, COO & Pres-Industrial 57 th Roberto Perez Chief Operating Officer 63 rd Sandra Marino SVP, General Counsel & Corp. Secretary 64 th * Peer group data based on analysis conducted by Towers Watson prior to the January 20, 2010 meeting of the compensation committee. 4 Long-Term Incentive Grant Values The Company’s long-standing practice is to provide long-term incentive compensation to named executive officers in the form of stock options and restricted stock units. The compensation committee believes that this practice creates a meaningful link between executive and shareholder interests and a powerful incentive for executives to sustainably grow shareholder value. Although our peers generally allocate a greater portion of long-term equity-based incentive value to restricted stock or stock units than stock options, it is the compensation committee’s policy to allocate at least one half of total grant values to stock options. This policy ensures that the value of earned equity compensation will only be in the highest ranges of the peer group when warranted by substantial shareholder value creation. Chief Executive Officer Named Executive Officers Stock Options Restricted Shares Stock Options Restricted Shares Pall Corporation
